DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species I - drawn to a fuse bank wherein the fuse blocks are offset in the Z direction, and therefore do not overlap when viewed from above (See Fig. 5-10, as best represented by claims 1-16 and 18-23); and
Species II - drawn to a fuse bank wherein the fuse blocks are not offset in the Z direction, and therefore do overlap when viewed from above (See Fig. 11, as best represented by the dependent limitations of claim 17).
Examiner notes that there is no support in the description or drawings for “wherein the first fuse block or the second fuse block is disposed at an angle less than 90º relative to the rear vertical plane” (claim 17), in the embodiments of Species I, but only in the embodiments of Species II (see Fig. 11, par. 0057-0058), and thus claim 17 is drawn to neither species.
*Examiner additionally notes that the cooling fins 180 (claim 8, par. 0053) are not labeled in the Drawings (they are only shown in Fig. 8).
The species are independent or distinct because of the mutually exclusive characteristics above (Z-axis offset). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are considered to be generic.

the species require a different field of search (e.g. searching different subclasses, employing different search queries).
 the prior art applicable to one species would not likely be applicable to another species.
and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB R CRUM/            Examiner, Art Unit 2835